COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00148-CV


Brian K. Haren and Susan K. Haren          §   From the 352nd District Court
f/k/a Susan C. Carley
                                           §   of Tarrant County (352-257742-12)

v.                                         §   May 14, 2015

Wells Fargo Bank, N.A.                     §   Opinion by Justice Dixon W. Holman


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Brian K. Haren and Susan K. Haren

f/k/a Susan C. Carley shall pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dixon W. Holman
                                          Justice Dixon W. Holman